                Case 1:20-cv-05455-AKH Document 63 Filed 04/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WELLS FARGO BANK, N.A., plaintj[/                                      Case No. 1 :20-cv-5455
                   -against-                                           Hon. Alvin K. Hellerstein, USDJ
STARX MOTORS LLC, JEAN S. SMITH,
BENJAMIN SCHARGE, JACQUES A. HORN,
GENE T. OLIVER, MICHAEL A. CHAVEZ
and JACQUELINE CHAVEZ, defendants.


                                     Motion for an Order Directing
                                 Disbursement of Interpleader Funds


I, defendant/claimant Gene T. Oliver will respectfully move this court, before the Honorable Alvin K.
Hellerstein, 500 Pearl St. New York, New York, at a date and time to be determined by the court, for an
order directing the clerk of the court to disburse my rightful share of the interpleader flind, believed to total
the principal amount of $56,215.12, plus such interest as may accrue on such share.


   Dated: April 13, 2020                                       Respectfully

                                                             IL ~
                                                               Gene T. Oliver
                                                                913 NW 113th St
                                                               Kansas City, MO 64155
                                                               (8l6)-876-0637
                                                               87.gto.1 1~gmail.com
                                                               PRO SE




Served to the following:

Via US Mail to:        Defendant/claimant Jean S. Smith, 77239 Highway 21, Covington, La 70435
Via Email to:          Attorney Richard Lemer Richard@mazzolalindstrom.com, counsel for
                       Defendant/claimant Benjamin Schrage
                       Defendant/claimant Jacques A. Horn, horn.jl 1~gmai1.com


                                                         1
